Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-8, filed 1/21/2021, with respect to the 103 rejections have been fully considered and are persuasive.  The prior art rejections of all the claims have been withdrawn. 
Allowable Subject Matter
Claims 1 and 4-14 are allowed.  The following is an examiner’s statement of reasons for allowance: Prior art discloses various mounting assemblies for attaching a medical device to a patient for image-assisted, minimally invasive surgery, wherein attachment to the patient’s skin comprises adhesive and/or the application of vacuum.  Prior art discloses various frames that allow for selectively locking the surgical instrument in a desired orientation along different planes relative to the patient’s body.  The prior art fails to disclose or suggest the particular configuration of a fine-positioning unit that is interlocked within a carrier mount that surrounds a patient’s back, wherein the fine-positioning unit is moved along at least two superposed cross-slides that enable X-Y displacement of the fine-positioning unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771